Citation Nr: 1326120	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, as secondary to service connected hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2011, a statement of the case was issued in August 2011, and a substantive appeal was received in September 2011.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, the Board has expanded the issue to include any acquired psychiatric disability. 


FINDINGS OF FACT

1.  In May 2009, the Board denied the Veteran's claim for service connection for anxiety disorder, claimed as secondary to service-connected bilateral hearing loss and tinnitus.  

2.  Certain evidence received since the May 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the May 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision, which denied service connection for anxiety disorder, claimed as secondary to service-connected bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the May 2009 Board decision is new and material; accordingly, the claim for service connection for an acquired psychiatric disorder, to include anxiety, as secondary to service connected hearing loss and tinnitus, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the only decision rendered at this time is fully favorable to the Veteran.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter dated April 2010 informed the Veteran of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought, and the manner in which disability ratings and effective dates are assigned.  

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration, a Board decision is final and is not subject to revision except on the receipt of new and material evidence.

In this case, the RO, in its August 2011 supplemental statement of the case, has determined that new and material evidence has been received.  

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.
 
When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for an anxiety disorder was denied by way of a May 2009 Board decision.  The evidence on record at that time included the service treatment records, post service VA outpatient treatment records, and a VA examination report dated August 2008.  The claim was denied because basis the competent evidence failed to show that the Veteran met the diagnostic criteria for a diagnosis of anxiety disorder.  The Board found that service connection is specifically limited to diseases and injuries that have resulted in disabilities.  

Evidence received since the May 2009 Board decision includes a lay statements from the Veteran's daughter (Z. B.) and co-worker (J.C.).  These statements provide evidence that the Veteran's behavior has changed since she sustained hearing loss and tinnitus.  They stated that the Veteran becomes frustrated, anxious, moody, and anti-social as a result of not being able to hear at work and in social settings.  Additionally, the Board notes an August 2011 outpatient treatment report in which the Veteran's audiologist stated that the Veteran struggles to hear conversations and that she isolates herself due to her loss of hearing.  The Board finds that the medical evidence and lay statements constitute new and material evidence.  As noted above, the RO previously denied the claim because there was no disability.  The new evidence reflects that though the Veteran may not yet have been diagnosed, her symptoms are somewhat disabling.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for anxiety disorder is granted.


REMAND

Given the new medical evidence and lay statements substantiating claims of the Veteran's symptoms, the Board finds that a new VA psychiatric examination is warranted to determine the nature and etiology of any psychiatric disability that the Veteran may be experiencing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, etiology, and severity of any psychiatric disability that the Veteran may be experiencing.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine: 

(1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from a psychiatric disability manifested by anxiety, nervousness, moodiness, etc., and if so,

(2) whether it is at least as likely as not (a 50 percent or greater probability) that said disability was caused, or aggravated by, her service connected hearing loss and tinnitus.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


